GRAVES, C. J.
(concurring). — In this case my views may be broader than some of the case law. However this may be, I desire to give the reasons for the views I have. In a civil action for malicious prosecution the gist of the action is the absence of probable cause. I agree that mere guilt or innocence is not the question for determination. The question is, was there probable cause for the prosecution of the criminal charge? The plaintiff in such civil case is not confined in his proof to the actions of courts in the criminal case, unless there is a final judgment of conviction, in which case such final judgment of conviction stands as conclusive proof of probable cause for the criminal prosecution. A man can’t say (absent fraud and wrongful conduct in the criminal case) that there was no probable cause-for his prosecution, in the face of a final judgment of conviction. All this does not go directly to my views on the instant case. The purpose of introducing the judgment of the police court was to show a fact, i. e., that there was probable cause. This point must not be overlooked. To state it differently, the judgment is admitted in evidence to show the fact that there was probable cause for the prosecution. Facts at issue in a case may be shown by judgments or by other record evidences, but sight must not be lost of the idea that the sole purpose of introducing the judgment is to prove a fact at issue in a lawsuit, and for nothing else. Such a judgment is purely evidentiary in this kind of a case. To be evidentiary it must first be a judgment. Now in the instant case the introduction of a final judgment upon appeal from the police court’s judgment, shows a reversal of the police court’s judgment. The law authorizes the appeal, and when such appeal is granted and the defendant is acquitted on appeal there is no judgment of conviction standing against him, for any purpose. It cannot be well said that there is a judgment which will prove probable cause, and yet say that there is no judgment for any other purpose. *345The judgment of the police court was nullified and destroyed for all purposes by the judgment on appeal from such police judgment. Having been so destroyed it was no evidence of probable cause.
To illustrate: I bring a suit in the circuit court and obtain a judgment. So long as that judgment stands it is evidence, conclusive, of the facts held in judgment. But the law allows an appeal and my opponent does appeal and the appellate court directs or enters a judgment for my opponent. Can it be said that this judgment of the circuit court still has evidentiary force as to the facts adjudicated? We think not.
The finding of a true hill by a grand jury and the commitment by a committing magistrate stand upon different footings. From neither is there an appeal allowed. They are final, and whatever may become of the case thereafter, these findings, as matters of record, are left undisturbed.
For these reasons, as well as those stated in the majority opinion, I concur in such majority opinion.
Woodson, J., concurs in these views.